DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
With respect to claims 1-10, claim 1 recites “a reduced reactivity tar.”  It is not at all clear what is meant by such limitation.  The same applies to claims 2-10 by virtue of their dependency from claim 1.
With respect to claim 3, the claim recites “substantially free.”  It is not at all clear what is meant by such limitation.  For example, what is the maximum concentration of solids larger than 25 µm that would still satisfy the limitation “substantially free”?
With respect to claim 8, the claim recites the limitation “TH content.”  It is not at all clear what is meant by such limitation.  The same applies to claim 9 by virtue of its dependency from claim 8.
With respect to claim 21, the claim recites the limitation “the guard reactor” in line 5.  There is insufficient antecedent basis for such limitation in the claim.  The same applies to claims 22-24 in view of their dependency from claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2014/0061096).
With respect to claims 1-25, Brown discloses a process for preparing a liquid hydrocarbon product comprising: (a) providing a first process stream which may be a tar (see Brown, paragraphs [0005] and [0007]); (b) blending the first process stream with a utility fluid to produce a second process stream (see Brown, paragraphs [0008] and [0009]); (c) hydroprocessing the second process stream in the presence of a catalyst (see Brown, paragraph [0009]) comprising hydroprocessing metals (see Brown, paragraph [0055]) which may be present in elemental form (i.e. unsulfided) in at least one hydroprocessing reactor (see Brown, paragraphs [0054] and [0055]); and (d) separating the utility fluid from the liquid hydrocarbon product (see Brown, paragraphs [0010] and [0011]).  The first process stream may be one produced by separating a tar stream from a steam cracker effluent (see Brown, paragraphs [0024] and [0025]).  The hydroprocessing conditions may include a temperature in the range from 50°C to 500°C (see Brown, paragraph [0071]), liquid hourly space velocity in the range from 0.1 h-1 to 30 h-1 (see Brown, paragraph [0071]), pressure in the range of 15 bar to 135 bar (218 psi to 1958 psi) (see Brown, paragraph [0071]), and molecular hydrogen consumption rate of 50 S m3/m3 to 450 S m3/m3 (see Brown, paragraph [0071]).  The first process stream may have an atmospheric boiling point of 290°C or greater (see Brown, paragraph [0007]); a sulfur content of about 2 wt% (see Brown, Table 1); and a kinematic viscosity between 988 cSt and 7992 cSt (see Brown, Table 1).  The hydroprocessing stage may run continuously for at least 3 months (see Brown, paragraph [0068]).

However, Brown clearly indicates that the hydroprocessing “can occur in one or more hydroprocessing stages, the stages comprising one or more hydroprocessing vessels or zones.”  Thus, the person having ordinary skill in the art would readily recognize the possibility for conducting the hydroprocessing of Brown in multiple stages as specified in the claims and producing multiple interstage effluents as specified in the claims.  Moreover, inasmuch as Brown’s hydroprocessing conditions (e.g., temperature, pressure, LHSV, hydrogen consumption) fall squarely within the conditions recited in the claims, then the person having ordinary skill in the art would readily recognize that the interstage products produced would necessarily have the same product characteristics (e.g., bromine number) as claimed.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
In view of the foregoing analysis, Examiner finds Applicant’s claims 1-25 unpatentable over the disclosure of Brown.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771